DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following matters.

Drawings
2.	The drawing Fig.4 is objected to because the statement for S32 in Fig.4, “IB > DISCHARGE CURRENT LIMIT VALUE?” should be “IB < DISCHARGE CURRENT LIMIT VALUE?” according to paragraph [0064] of Application’s specification, which states “…step S33 of performing compensation for increasing the burst mode voltage command and controlling the LDC using the compensated voltage command when the actually measured value of the current of the auxiliary battery 200 is less than the discharge current limit value (S32).”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
	
Claim Objections
3.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 2, the claim limitation “…an measured value of current…” should be “…a measured value of current…”
Regarding claim 9, the claim limitation “…an measured value of current…” should be “…a measured value of current…”
Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-9 are allowed.
Claims 1-8 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “...a signal selector configured to select and output one of a charging-oriented voltage command for charging the battery or a predetermined burst mode voltage command for operation of the low-voltage DC-to-DC converter in a burst mode in which the battery is not charged; a battery charge/discharge current limiter configured to generate a voltage command compensation value for limiting charge current of the battery when the signal selector 

Claim 9 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “...determining, by a controller, when the low-voltage DC-to-DC converter operates in a burst mode; selecting, by the controller, a pre-generated battery charging-oriented voltage command and a predetermined charge current limit value when the low-voltage DC-to-DC converter does not operate in the burst mode; performing, by the controller, compensation for decreasing the pre-generated battery charging-oriented voltage command and controlling output of the low-voltage DC-to-DC converter using a compensated voltage command, when an measured value of current of the battery is greater than the predetermined charge current limit value; selecting, by the controller, a predetermined burst mode voltage command and a predetermined discharge current limit value when the low-voltage DC-to-DC converter operates in the burst mode; and performing, by the controller, compensation for increasing the predetermined burst mode voltage command and controlling output of the low-voltage DC-to-DC converter using the compensated voltage command, when the measured value of the current of the battery is less than the predetermined discharge current limit value.” as set forth in the claim.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Shin et al. (10,065,509) discloses similar invention as recited in claims 1 and 9.
The reference Lee et al. (2017/0158058) discloses similar invention as recited in claims 1 and 9.
The reference Fahlenkamp et al. (2015/0244274) discloses similar invention as recited in claims 1 and 9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849